Citation Nr: 1528750	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  The propriety of a rating reduction from 40 percent to 20 percent for chronic lumbar strain (back disability), effective October 1, 2010.

2.  Entitlement to a higher initial rating for a back disability, evaluated as 40 percent disabling.

3.  Entitlement to service connection for bilateral radiculopathy.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to September 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A January 2008 rating decision granted service connection for low back pain, and assigned an initial noncompensable disability rating, effective January 31, 2007.  In a February 2008 statement, the Veteran expressed his intent to submit additional relevant evidence that was received in March 2008.  See e.g., Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014) (if new evidence is received in the appeal period after a decision, that decision remains pending until there is a subsequent determination as to whether the evidence is new and material).

In a June 2008 decision, the RO assigned a 40 percent rating for the Veteran's back disability, effective January 31, 2007.  The Veteran submitted a timely notice of disagreement (NOD) with the assigned rating.  

A June 2009 rating decision continued the 40 percent rating, to which the Veteran submitted a timely NOD and additional evidence.  An August 2009 rating decision continued the 40 percent rating.  The Veteran submitted an NOD in September 2009 with new evidence.

A July 2010 rating decision reduced the rating for the back disability to 20 percent, effective October 1, 2010.  

The Veteran has disagreed with the rating reduction and asserted entitlement to an increased rating.  Both issues are considered as part of his appeal.

An August 2011 decision denied entitlement to a TDIU.  A March 2014 rating decision denied service connection for bilateral radiculopathy.

The issue of entitlement to service connection for an acquired psychiatric disorder as due to service-connected back disability has been raised by the record (see August 2008 VA physician's statement, noting that the Veteran had a chronic pain syndrome associated with lumbar and cervical strain and had associated depression from it).  In April 2010, the Veteran submitted a claim for specially adapted housing or special home adaptation grant.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral radiculopathy, a higher initial rating for a back disability, evaluated as 40 percent disabling from January 31, 2007, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the time of the decision to reduce the rating for back disability from 40 percent to 20 percent, examination had not demonstrated improvement in the disability. 


CONCLUSION OF LAW

The criteria for reduction of the disability rating for back disability from 40 percent to 20 percent, effective October 1, 2010, were not met, and restoration of that rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after proper notice and essentially allowing a 180 day period for response.  The RO complied with these requirements. 

At the time of the reduction, the 40 percent rating for a back disability had been in effect since January 31, 2007.  The July 2010 rating action reduced the disability to 20 percent, effective October 1, 2010.  Because the rating had not been in effect for five years or more, the stringent requirements of 38 C.F.R. § 3.344(a)-(b) were not applicable, and the reduction could be based on an examination disclosing improvement.  38 C.F.R. § 3.344(c).  

In cases where a veteran's disability rating is reduced, the Board must determine whether the reduction was proper.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  A reduction is void ab initio when the Board affirms a reduction of a veteran's disability rating without observing the applicable VA regulations.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  "Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating" for a rating that has been in effect for less than five years.  38 C.F.R. § 3.344(c). When reducing a disability rating based on the severity of a veteran's condition, the burden falls on VA to show "material improvement" in the veteran's condition from the time of the previous rating examination that assigned the veteran's rating.  Ternus v. Brown, 6 Vet. App. 370, 376 (1994).  Section 4.10 provides:  "The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment."  38 C.F.R. § 4.10 (2014).  Section 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  38 C.F.R. § 4.2 (2013).  "Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not for consideration where a veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's lumbar spine disability was evaluated under Diagnostic Code 5237 for lumbar spine strain and the General Rating Formula for Diseases and Injuries of the Spine. 

Under this formula, 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Id. 

The RO awarded the 40 percent rating for back disability in the June 2008 rating decision, based, in part, on a February 2008 statement from B.J.C., M.D., who noted the Veteran's continued back pain since active service.  Dr. C. commented that the Veteran's back pain interfered with his function and stopped him from doing any mental work.

VA outpatient records, dated in March 2008, reflect complaints of low back and right leg pain that worsened after the Veteran's 1995 left leg injury.  He had a high amputation of the left leg after an explosion and a right femur required a rod.  The Veteran reported that walking on his left prosthesis caused pain in both hips and right leg.  He rated his pain as a 3 to 5 out of 10, which worsened by wearing his prosthesis and improved with a TENS unit, rest, and heat.  

The RO also considered information in an April 2008 VA examination report.  In that report, the examiner relayed the Veteran's history of the 1995 explosion injury that resulted in severe injuries to both lower extremities, including a high thigh amputation of his left lower extremity.  The Veteran had a fracture of his right femur, treated by intramedullary nailing, that was still in place.  

The examiner noted the Veteran's reports of flare-ups of back pain if he moved around too much.  Because of his left lower extremity amputation, the Veteran used either crutches or a cane in his right hand.  He was unable to move around too much without precipitating back pain.  The flare-ups occurred with increased ambulation and usually subsided with rest.  The Veteran stated that his treating physician prescribed bedrest as needed.  

The Veteran ambulated with considerable difficulty using a cane in his right hand and his left lower extremity prosthesis.  He designated the dorsolumbar spine as the site of pain.  There was no spasm in the paravertebral musculature.  All back motion was markedly limited with complaints of pain throughout.  There was approximately 5 degrees of extension, 3 to 5 degrees of lateral bending, and only a few degrees of right and left rotation.  The examiner stated that "[e]xtension" (forward flexion?) was likewise severely limited.  All motion was associated with complaints of pain throughout.  Repetitive motion produced increased complaints of pain, with no change in range of motion.  Diagnoses included chronic lumbar strain secondary to obesity and high thigh amputation.

X-rays taken by VA in April 2008 of the lumbosacral spine showed mild degenerative disc disease at L1-2 and of the dorsolumbar spine showed some minimal arthritic changes throughout.  

The subsequent evaluations for VA and non-VA treatment and examinations show varied complaints of radiating pain into the right lower extremity (see e.g. August 30, 2008 private physicial therapy report), and neck pain.

Private medical records from A.K., M.D., a pain management specialist, dated from December 2008 to December 2012, include complaints of low back pain that radiated to the Veteran's left hip, variously diagnosed as chronic lower back pain, left sacroiliitis, and cervicalgia (in February 2009), bilateral sacroiliitis and lumbar spondylosis (in June 2009), and chronic low back pain and lumbar radiculopathy (in November 2012).  

The pain management records show that range of motion of the Veteran's lumbar spine was moderately to severely limited, with two notations of mild and painful limitation (in August 2010 and April 2011).  He complained of left thoracic pain going into his hip when he wore his prosthesis and right back pain into his hip and lower extremity laterally to the knee (in April 2009).  The Veteran noted low back pain that radiated up into his mid-upper back (in May 2009).  Treatment included repeated steroid injections that provided periodic relief.

In February 2009, a VA examiner noted the Veteran's complaints of increased back pain during cold weather and when he slept.  He had daily muscle spasms.  Daily activities caused his pain to flare up from level 3 to level 8.  He used a wheelchair and crutches for mobility.  The Veteran treated his pain with prescribed medication and a TENS unit that provided fair response.  

The examiner reported no history of bowel or bladder abnormality or erectile dysfunction.  There was numbness and leg or foot weakness, fatigue, decreased motion, stiffness, spasms, and mild, constant, daily aching pain.  The Veteran had radiating sharp pain from the low to upper back.  He had severe flare ups weekly that lasted hours, and were precipitated by normal daily activities including sitting.  The Veteran had to rest for the remainder of the day when his pain worsened.  There were no incapacitating episodes of spine disease.  He used a wheelchair and two crutches.  

There was no thoracolumbar spine ankylosis.  The examiner indicated that the Veteran was unable to stand to perform range of motion testing.  

In November 2009, a VA examiner noted that the Veteran rated his pain level as a level 5.  The Veteran had a low back sacral support and used two crutches.  He did not have a wheelchair and was able to drive eight miles and walk a few feet.  

The Veteran had a history of fatigue, decreased motion, stiffness, weakness, spasm, and moderate, daily low back pain.  He had pain that radiated to his right leg and knee and caused weakness, numbness, and tingling.  The Veteran denied flare-ups of spinal conditions and incapacitating episodes.  He was unable to walk more than a few yards.  

On examination, kyphosis, a list, and lumbar lordosis were noted.  There was no thoracolumbar spine ankylosis.  Abnormalities of the thoracic sacrospinalis included left spasm, atrophy, guarding, pain with motion, tenderness, and weakness.  

Range of motion of the Veteran's lumbar spine was flexion from 0 to 40 degrees and extension from 0 to 10 degrees.  Left and right lateral flexion were from 0 to 10 degrees and left and right lateral rotation were from 0 to 20 degrees.  There was objective evidence of pain after repetitive motion with no additional limitation of motion.

Medical records during this time demonstrated continued treatment for thoracolumbar spine pain and suggest additional loss of range of motion approximating 30 degrees or less of flexion.  The private treatment records from Dr. A.K. primarily reflect moderate to severely diminished lumbar range of motion.  The records do not report the specific ranges of motion, but their reports are not inconsistent with the specific measurements noted in the 2008 VA examination.  It is unlikely that the private physician would have described the limitation of motion as "severely" diminished if the Veteran had not exhibited limitation of motion approximating 30 degrees or less, since such limitation would have entailed a loss of two-thirds of the normal range of flexion.  This evidence further supports the finding that the Veteran was not capable of flexion greater than 30 degrees.

Given the fact that forward flexion was only possible to no more than 40 degrees before the occurrence of flare-ups, and without consideration of additional functional factors such as pain and weakness, the Board finds that, while there were examinations showing improvement, others conducted at approximately the same time, showed no improvement.  The examinations did not show sustained improvement in the back disability, and the 40 percent rating is restored.


ORDER

The reduction in the 40 percent rating for back disability was not proper; the 40 percent rating is restored. 


REMAND

There is conflicting evidence regarding the neurological manifestations of the Veteran's service-connected back disability.  The pain management records from Dr. A.K., discuss lumbar radiculopathy.  The November 2009 VA examiner reported symptoms of numbness, paresthesias, leg or foot weakness, erectile dysfunction, and urinary urgency and frequency.  In a July 2013 record, Dr. A.K. noted that the Veteran had lumbosacral neuritis or radiculitis, unspecified, and sacroiliitis.  But, a March 2014 VA examiner found no radiculopathy or sensory abnormality.  

A new VA examination is needed to determine all neurological manifestations, including left upper extremity neuralgia, lower extremity radiculopathy, bladder impairment, and erectile dysfunction, that may be associated with the Veteran's service-connected back disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 4.71a.

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) (2014) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The March 2014 rating decision denied service connection for bilateral radiculopathy.  In a June 2014 signed statement, the Veteran disagreed with the RO's decision.  The Board construes the Veteran's statement as a NOD.  The issue must be REMANDED, so that the RO can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matter of entitlement to service connection for bilateral radiculopathy.  If, and only if, the Veteran timely perfects an appeal as to the matter, should this claim be returned to the Board.

2. Schedule the Veteran for a VA neurological examination of his low back, performed by a physician, to determine the etiology of any bilateral leg disability, and to evaluate the current severity and all neurologic manifestations of his back disability. 

The claims folder must be reviewed by the examiner. 

This should include an examination to determine all neurologic abnormalities that result from the Veteran's chronic lumbar strain, if any.

The examiner should also identify each neurologic abnormality that is attributable to the low back disability, if any, including any left upper extremity neuralgia, lower extremity radiculopathy, bladder impairment, and erectile dysfunction (since 2007).

The examiner should provide a full description of the effects the low back disability has had on the Veteran's ordinary activities and economic adaptability over the course of the appeal period (since 2007), if any.

3. If the Veteran still does not meet the percentage requirements for a TDIU, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

4. If the claims remain denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


